t c summary opinion united_states tax_court estate of paul campana deceased gail campana executrix and gail campana petitioners v commissioner of internal revenue respondent docket no 8812-00s filed date gail campana pro_se carol-lynn eb moran for respondent dean special_trial_judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect at the time the petition was filed unless otherwise indicated subsequent section references are to the internal_revenue_code in effect for the years at issue and all rule references are to the tax_court rules_of_practice and procedure - the decision to be entered is not reviewable by any other court and this opinion should not be cited as authority respondent determined penalties of dollar_figure dollar_figure and dollar_figure under sec_6663 for the years and respectively in the answer respondent alleges in the alternative that if petitioner gail campana is not liable for the penalties under sec_6663 for the years at issue she is liable for the accuracy-related_penalties under sec_6662 as increases of deficiency under sec_6214 the issues for decision therefore are whether part of the underpayments of tax for the years and is due to fraud or in the alternative whether the underpayments are due to negligence or intentional disregard of rules or regulations some of the facts have been stipulated and are so found the accompanying exhibits are incorporated herein by reference background gail campana petitioner resided in lavallette new jersey when the petition was filed in this case petitioner and her husband paul campana operated a driving school for prospective drivers of noncommercial vehicles they sold the school in in petitioner and mr campana ’ became investors in cnc trading company of marlton new jersey cnc cnc was owned and ‘paul campana died on date primarily operated by charles n cugliari cnc was held out to potential investors as a food broker and distributor mr cugliari and cnc employees sold investments in cnc contracts a contract_cost an investor about dollar_figure and a half-contract about dollar_figure cnc supposedly used investors’ money to purchase food products monthly for subsequent sale to food wholesalers and supermarket chains at a profit cnc made distributions of a fixed amount of funds to investors each month that was represented to be half of the profits made by cnc on its sales of food products typically a full contract would return a monthly amount of about dollar_figure to the investor cnc was in reality a pyramid scheme instead of purchasing food products with investors' money cnc used the money of new investors to make payments to earlier investors petitioner was an investor in cnc from through part of during the year petitioner and her late husband received distributions of dollar_figure from cnc none of the distributions was reported on their joint federal_income_tax return although petitioner received part of her cnc payments in cash typically cnc distributions were made monthly by check included with the monthly checks petitioner received were vouchers indicating a the amount of the investment b a realization amount c a margin gain amount d q4e- petitioner's share of the margin amount and e the amount reinvested uniformly it was the amount of the original investment the federal_income_tax return of petitioner and mr campana was prepared by joseph alfano mr alfano was an enrolled_agent and a self-employed business consultant at some point during the return preparation phase before mr alfano asked for documentation for items on the return petitioner brought up the cnc investment she mentioned cnc and showed him a check she told him where the check came from and described the investment mr alfano advised petitioner that cnc was not a normal type of investment petitioner and mr alfano talked about the taxability of the cnc distributions he asked petitioner if the distributions she had received from cnc exceeded the amount of her investment and she said no mr alfano advised her that he did not think that the transaction was concluded he told petitioner that he did not believe that she would get her invested money back and suggested that she try to have it returned to her some or months after the initial interview but before preparing the return mr alfano asked if she ever got her money back and she said no she may also have shown him an additional check at that time - - because mr alfano felt that the campanas would not recover their initial investment in cnc he decided not to treat cnc distributions as income on the federal_income_tax return tf petitioner and mr campana later were to recover their investment alfano felt that an amended_return could be filed to change their reporting position petitioner did not request mr alfano to prepare subsequent years' returns during the year petitioner and mr campana received from cnc distributions of dollar_figure none of the distributions was reported on the joint federal_income_tax return for the year the return was prepared at green baker and associates and signed by gail campana as surviving_spouse petitioner's individual returns for and were prepared by burton zocks during the year petitioner received from cnc distributions of dollar_figure none of the distributions during was reported on petitioner's federal_income_tax return the joint_return which mr zocks reviewed before preparing the return reported no cnc income and petitioner made no mention of cnc to mr zocks at the time there was a large increase in petitioner's cnc distributions beginning in because she made a large investment in as of june of petitioner and her late husband had invested dollar_figure in cnc contracts -- - during petitioner received distributions of dollar_figure from cnc on line of petitioner's return for she reported receiving dollar_figure of miscellaneous investment_income from cnc some time in after the return was filed petitioner called mr zocks and asked a general question relating to when income from an investment should be reported as part of his preparation of petitioner's federal_income_tax return mr zocks assembled and mailed to her an organizer or questionnaire based upon information in the previous year's return petitioner listed on the organizer her income from different sources among the sources of income she disclosed on the organizer for was dividend income from cnc of dollar_figure that mr zocks later listed on the return as miscellaneous investment_income because there was no form_1099 reporting the distribution she provided no other details of the cnc investment late in petitioner asked for her invested money back from cnc and was told in december of that she could get it back in three months cnc became inactive in when mr cugliari fled to the cayman islands eventually the activities of cnc and its investors came to the attention of the internal_revenue_service irs petitioner was one of the individuals whose income_tax matters were placed - under scrutiny she was contacted by the criminal_investigation_division cid of the irs about her cnc income and investments as a result of the contact by cid petitioner on date filed amended joint federal_income_tax returns for and and amended individual tax returns for and the amended returns reported distributions received from cnc in the tax years for which they were filed on date petitioner pleaded guilty to one count of attempted income_tax evasion for in violation of sec_7201 on date she was ordered imprisoned and fined as her sentence for the guilty plea to attempted evasion of income_tax on date petitioner signed forms waiver_of_restrictions_on_assessment_and_collection of deficiency in tax and acceptance of overassessment agreeing to the assessment of deficiencies in tax for and as well as the fraud_penalty under sec_6663 for further petitioner and the commissioner's delegate signed a form 906-c closing_agreement on final_determination covering specific matters agreeing to the amounts of taxable_income received by petitioner from cnc for the years through - - discussion fraud_penalty the commissioner has the burden of proving fraud by clear_and_convincing evidence sec_7454 rule b 94_tc_654 as part of his burden in the trial of a fraud case the commissioner must first prove an underpayment of some amount of tax sec_6663 81_tc_640 to do this the commissioner may not merely rely on the taxpayer's failure to disprove the deficiency determination parks v commissioner supra the parties in this case however agree that petitioner and her late husband underpaid their income taxes for and and that petitioner underpaid her income taxes for and second the commissioner must show that at least some part of the underpayment_of_tax was due to fraud sec_6663 rule b dilleo v commissioner 96_tc_858 affd 959_f2d_16 2d cir parks v commissioner supra pincite hebrank v commissioner supra if the commissioner establishes that some portion of the underpayment is attributable to fraud the entire underpayment shall be treated as attributable to former sec_6653 was repealed and replaced by sec_6663 see omnibus budget reconciliation act of publaw_101_239 sec a 103_stat_2106 - fraud except with respect to any portion of the underpayment which the taxpayer establishes is not attributable to fraud sec_6663 the commissioner will meet his burden_of_proof if it is shown that the taxpayer intended to evade a tax known to be due and owing by conduct intended to conceal mislead or otherwise prevent tax collection 398_f2d_1002 3d cir parks v commissioner supra pincite 80_tc_1111 the existence of fraud is a question of fact to be resolved upon consideration of the entire record dilleo v commissioner supra pincite the commissioner may prove fraud by circumstantial evidence because direct evidence of the taxpayer's intent is rarely available stephenson v commissioner t c affd per curiam 748_f2d_331 6th cir intent to mislead or conceal may be inferred from a pattern of conduct 317_us_492 a pattern of consistent underreporting of income for several years especially when accompanied by other circumstances showing intent to conceal is strong evidence of fraud 348_us_121 parks v commissioner supra pincite an implausible explanation of behavior is one of the badges_of_fraud 796_f2d_303 9th cir affg tcmemo_1984_601 -- - this court however will not sustain a determination of fraud based only on circumstances that at most create only the suspicion of fraudulent intent 90_tc_1130 66_tc_538 60_tc_569 petitioner does not dispute the fraud penalties by arguing here that the cnc payments to her and her late husband were not income she disputes however any allegation that she knew the distributions were income at the time she filed her joint returns for and and she alleges that she reported what she thought was the correct amount of income on her individual return for she argues in fact that she relied on the advice of her return preparer in not reporting the cnc distributions as income according to petitioner she thought for the years at issue that she would not have income from cnc until she recovered her total investment in cnc fraud for and mr alfano the preparer of the joint return testified that petitioner brought up the cnc investment she mentioned cnc and showed him a check she told him where the check came from and described the investment he testified that he told petitioner that cnc was not a normal type of investment petitioner and mr alfano talked about the taxability of the cnc distributions he asked whether the checks she had received exceeded her investment and she said no mr alfano advised her that he did not think that the transaction was concluded he suggested that she try to get her money back but told petitioner that he did not believe that she would months later before preparing the return he asked whether she ever got her money back and she said no although no was a truthful answer she did not inform mr alfano that she had not yet asked for the return of her money the weight of authority holds that certain distributions to taxpayers in ponzi or pyramid schemes where proceeds of later investors are used to pay distributions to early investors lending an appearance of legitimacy to a fraudulent investment are current income parrish v commissioner t c memo a474 affd 168_f3d_1098 8th cir premji v commissioner tcmemo_1996_304 affd without published opinion 139_f3d_912 10th cir wright v commissioner tcmemo_1989_557 affd without published opinion 931_f2d_61 9th cir murphy v commissioner tcmemo_1980_218 affd per curiam 661_f2d_299 4th cir 431_fsupp_1173 b d va in all but one of the above cases however the taxpayer had recovered and was in either actual or constructive receipt of his initial investment during the same 3see 189_f3d_321 n 3d cir taxable_year as the ponzi distributions in the exceptional case parrish the taxpayer was not a passssive investor but was an officer and director of the scheme's corporate vehicle and did not introduce evidence to show either the amounts he invested or received in two other cases where as here the taxpayer had not recovered the initial investment during the same tax_year as the ponzi distributions courts have held that the distributions were not income but return of investment funds taylor v united_states aftr 2d ustc par big_number e d tenn greenberg v commissioner tcmemo_1996_281 mr alfano advised petitioner that she would not have income from cnc until she had recovered distributions in excess of her investment and that due to its unusual nature he did not think she would recover her investment regardless of the accuracy of the advice given by mr alfano however the question is whether petitioner believed the advice to be correct see 498_us_192 see also twa v thurston 469_us_111 43_tc_50 affd 360_f2d_358 4th cir respondent's unstated argument must be that petitioner knew that the cnc distributions represented income that the law required her to report and despite this knowledge she intentionally or recklessly failed to report it respondent did not introduce evidence that petitioner's distributions in and exceeded her investment or that she knew that they exceeded her investment the record tends to the opposite inference petitioner did not ask for her money back but the court is left to wonder why while we are suspicious of petitioner's motives and inaction suspicion is not evidence when weighed against the evidence in opposition the evidence adduced by respondent does not instantly tip the evidentiary scales in the direction of fraudulent intent on petitioner's part see 467_us_310 respondent has not shown by clear_and_convincing evidence that part of the underpayment_of_tax for the years and is due to fraud id fraud for while it is clear that petitioner received some distributions respondent is unable to determine how much was disbursed by cnc to petitioner and her late husband in and some of which may have been in cash the parties agree however that a total of dollar_figure was distributed to petitioner and her late husband over the years including and since a total of approximately dollar_figure had been invested by june of at the end of petitioner clearly had completely recovered her investment plus close to an additional dollar_figure -- petitioner was circumspect about her cnc involvement when mr zocks her accountant prepared her return for some time in she called him and asked a general question about when to report income from an investment she did not show him any cnc checks or vouchers or give any specifics about cnc mr zocks assembled and mailed to her a guestionnaire based upon information in the previous year's return among the sources of income petitioner disclosed on the organizer for was dividend income from cnc of dollar_figure that mr zocks later reported on the return as miscellaneous investment_income petitioner explained at trial that she came up with the reported cnc income figure through the following steps she totaled what was received from cnc from date through date which she determined to be dollar_figure before her husband died in may of he said we needed approximately dollar_figure more to start retaining a profit from cnc she deducted the dollar_figure that was invested from the dollar_figure which left dollar_figure and she then deducted the dollar_figure that her husband said we still needed and came out with the figure of dollar_figure the court finds this to be an implausible explanation on petitioner's amended returns for through she reported income from cnc in amounts somewhat less than those finally agreed upon with respondent dollar_figure dollar_figure dollar_figure and dollar_figure respectively for a total of dollar_figure the discrepancies are unexplained -- - the court assumes that petitioner misspoke in her testimony about the exclusion of the year from her computation of cnc distributions petitioner however did not explain why she excluded from her computation distributions she and her late husband received from cnc in and also if she were following her husband's instruction before he died in may of that they needed only approximately dollar_figure more to start retaining a profit from cnc almost all distributions in dollar_figure would have been profit even assuming that petitioner believed that she would not realize income from cnc until she had recovered distributions in excess of her combined investment she must have known that for certainly she had realized more income than she reported on her tax_return she failed to disclose to the certified_public_accountant who was preparing her tax_return for the year and would have assisted her any explanation of the cnc investments for the year respondent has shown by clear_and_convincing evidence a pattern of underreporting of income accompanied by an intent to mislead or conceal and an implausible explanation of behavior we find that the underpayment_of_tax on petitioner's return was due to fraud see 348_us_121 parks v commissioner t c pincite 796_f2d_303 9th cir - affg tcmemo_1984_601 because petitioner has not established that any portion of the underpayment is not attributable to fraud we hold that she is liable for the fraud_penalty on the entire amount of the underpayment negligence for and should the court determine that petitioner is not liable for the addition_to_tax for fraud respondent alleges that she is liable for the accuracy-related_penalty for negligence for the years and sec_6662 imposes a penalty equal to percent of the portion of the underpayment_of_tax shown to be attributable to negligence or intentional disregard of rules or regulations negligence includes any failure to reasonably attempt to comply with the tax code including the lack of due care or the failure to do what a reasonable or ordinarily prudent person would do under the circumstances 66_f3d_729 5th cir affg in part and revg in part tcmemo_1994_228 generally courts look both to the underlying investment and to the taxpayer's position taken on the return in evaluating whether a taxpayer was negligent 82_f3d_918 9th cir affg tcmemo_1994_217 under some circumstances however a taxpayer may avoid liability for the accuracy-related_penalty for negligence if - reasonable reliance on a competent professional adviser is shown 414_f2d_749 4th cir affg tcmemo_1968_98 89_tc_849 affd 904_f2d_1011 5th cir affd 501_us_868 such reliance is not an absolute defense to negligence but is merely a factor to be considered id for reliance on professional advice to excuse a taxpayer from the negligence_penalty the taxpayer must show that the professional adviser had the expertise and knowledge of the pertinent facts to provide informed advice on the subject matter leonhart v commissioner supra freytag v commissioner supra stone v commissioner tcmemo_1996_230 reimann v commissioner tcmemo_1996_84 in order for reliance on professional advice to excuse a taxpayer from the negligence_penalty the reliance must be reasonable in good_faith and based upon full disclosure 118_f3d_184 4th cir affg tcmemo_1996_167 freytag v commissioner supra pincite we do not find such reliance on petitioner's part petitioner's return preparer strongly suggested to her that cnc did not sound like a normal investment and that her investment funds were in jeopardy he advised her that she should attempt to recover her investment petitioner offered no evidence that she could not have recovered her investment at any -- - time it is possible that petitioner could have recovered her investment at the time of mr alfano's advice if so she might have been in constructive or actual receipt of her investment and the cnc distributions see wright v commissioner tcmemo_1989_557 had petitioner recovered her investment mr alfano may have advised taking a different return position petitioner failed to heed mr alfano's advice left him with the impression that she had attempted and failed to have her investment refunded and invested additional funds in the pyramid scheme she apparently made no attempt to find out any further information about her invested funds or cnc other than that it had an office with a desk and a computer the court finds that petitioner failed reasonably to attempt to comply with the tax code and regulations her actions evidence a lack of due care or the failure to do what a reasonable or ordinarily prudent person would do under the circumstances see chamberlain v commissioner supra conclusion we hold that petitioner is not liable for the fraud penalties under sec_6663 but is liable for the accuracy- related penalties under sec_6662 for negligence or intentional violation of rules or regulations for and we hold that respondent's determination that the underpayment_of_tax for the year is due to fraud is correct and petitioner - - is liable for the fraud penalties under sec_6663 for that year reviewed and adopted as the report of the small_tax_case division to reflect the foregoing decision will be entered under rule
